Citation Nr: 0509068	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  98-00 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
low back disability, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied an evaluation in excess of 10 percent 
for a low back disability.  The veteran subsequently 
perfected this appeal.

In July 2004, the Board remanded this case for further 
development.  The case has since returned to the Board.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  For the period prior to June 19, 1998, the veteran's low 
back disability was manifested by no more than slight 
limitation of motion of the lumbar spine or lumbosacral 
strain with characteristic pain on motion; there was no 
evidence of vertebral fracture, ankylosis, or moderate 
intervertebral disc syndrome (IDS).  

3.  For the period from June 19, 1998 to September 25, 2003, 
the veteran's low back disability was manifested by moderate 
limitation of motion of the lumbar spine.  The veteran's 
disability did not more nearly approximate severe lumbosacral 
strain and there was no evidence of vertebral fracture, 
ankylosis, or severe IDS.  

4.  For the period beginning September 26, 2003, and applying 
the former rating criteria, the veteran was receiving the 
maximum schedular evaluation under Diagnostic Codes 5292 and 
5295.  There was no evidence of vertebral fracture, 
ankylosis, or pronounced IDS.  

5.  For the period beginning September 26, 2003, the 
veteran's low back disability was manifested by forward 
flexion of the entire thoracolumbar spine limited to 30 
degrees, without evidence of unfavorable ankylosis.  There 
was no evidence of neurologic abnormalities or of 
incapacitating episodes related to the veteran's low back 
disability.  

6.  Objective evidence does not show that the veteran is 
frequently hospitalized for his service-connected low back 
disability or that it has a marked interference with 
employment beyond that contemplated in the schedular 
standards.  


CONCLUSIONS OF LAW

1.  For the period prior to June 19, 1998, the criteria for 
an evaluation greater than 10 percent for a low back 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5292, 
5295 (2003).  

2.  For the period from June 19, 1998 through September 25, 
2003, the criteria for a 20 percent evaluation, and no more, 
for a low back disability are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 
5292, 5295 (2003).  

3.  For the period beginning September 26, 2003, the criteria 
for an evaluation greater than 40 percent for a low back 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5242 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in December 2003, VA notified the veteran of 
the evidence necessary to substantiate a claim for increased 
evaluation.  He was also advised of his and VA's respective 
obligations with regard to obtaining evidence.  Specifically, 
that VA was responsible for getting relevant records from any 
Federal agency and that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency.  The 
veteran was further advised that he must provide enough 
information so that VA could request relevant records and was 
informed that it was his responsibility to make sure that VA 
received all records not in the possession of a Federal 
department or agency.  Letter dated in July 2004 again 
advised the veteran of his obligations with respect to 
evidence.  The veteran was also advised to let VA know if 
there was any other evidence or information to support his 
claim and was asked to send VA any evidence in his possession 
that pertained to his claim.  This letter also asked the 
veteran to clarify whether he wanted a hearing with regard to 
his claim for increase.  

The December 1997 statement of the case (SOC), the March 1998 
supplemental statement of the case (SSOC), the February 2004 
SSOC, and the September 2004 SSOC collectively notified the 
veteran of the former and revised laws and regulations 
pertaining to his claim for increase.  These documents also 
notified the veteran of the evidence of record, of the 
adjudicative actions taken, and of the reasons and bases for 
the decision.  

The claims folder contains various VA treatment records.  The 
veteran was provided VA spine examinations in July 1996, June 
1998, and August 2004.  Information in the claims folder 
indicates the veteran has been receiving benefits from the 
Social Security Administration (SSA) since approximately 
October 1979.  The claims folder contains various documents 
pertaining to this award but it does not appear that complete 
medical records were obtained.  The veteran's claim for an 
increased evaluation was filed in April 1996.  There is no 
reasonable possibility that records pertaining to a 1979 
grant of SSA benefits will assist the veteran in 
substantiating his current claim for increase.  As such, the 
Board concludes that a remand solely to obtain SSA records 
would serve no useful purpose and is not required.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was originally granted service connection for a 
low back disability (lumbar myositis) in March 1977 and 
assigned a noncompensable evaluation effective July 25, 1976.  
In January 1992, the evaluation was increased to 10 percent 
effective August 6, 1991.  In August 1997, the RO denied an 
evaluation greater than 10 percent and the veteran 
subsequently perfected this appeal.  In September 2004, the 
RO increased the evaluation to 40 percent effective September 
26, 2003.  Thus, the RO has effectively assigned staged 
ratings during the appeal period.  
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In considering the veteran's claim for increase, the Board 
notes that relevant regulations were amended during the 
appeal period.  The VA General Counsel has held that where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

VA outpatient records show that the veteran was seen on 
various occasions with complaints of chronic low back pain.  
Computed tomography (CT) scan of the lumbar spine in November 
1991 revealed a disc bulge at L4-5 and L5-S1 levels.  The 
veteran also underwent electromyography (EMG) testing in 
November 1991.  Motor study revealed relative slowing of the 
left posterior tibial nerve compared to the right and 
generally low normal velocities in the common peroneal and 
posterior tibial nerve.  Sensory study was normal and EMG was 
normal.  X-rays of the lumbar spine dated in March 1993 
revealed posterior spondylolisthesis with minimal disc space 
narrowing.  

The veteran underwent a VA spine examination in July 1996.  
He reported pain in the back of his legs.  Objectively, the 
veteran was able to stand erect with no list or tilt.  He 
walked erect, and was able to squat completely quickly and 
easily.  There was no paravertebral muscle spasm.  Flexion 
was to 90 degrees, extension to 30 degrees, lateral flexion 
to 35 degrees, and rotation to 45 degrees.  Knee jerks were 
active and equal bilaterally, and ankle jerks were equal 
bilaterally.  The veteran refused magnetic resonance imaging 
(MRI) because he is claustrophobic.  X-rays revealed 
degenerative arthritis with minimal reversed 
spondylolisthesis of L5 on L4 vertebral body.  

The veteran underwent a VA examination in June 1998.  He 
reported pain in his back and responded "yes" to whether he 
had complaints of weakness, stiffness, fatigability, and lack 
of endurance.  He takes Motrin and Tylenol.  He experiences 
flare-ups when it rains or he does house chores.  He does not 
use crutches, brace, or a cane, and has not had surgery.  
Objectively, the veteran walked slowly but there was no list, 
tilt, or limp.  He rises on his heels and toes slowly.  Range 
of motion testing revealed flexion to the right and left of 
15 degrees, hyperextension to 10 degrees, and forward flexion 
to 90 degrees.  Straight leg raising was positive at 80 
degrees bilaterally.  There was no pain to percussion of the 
spine and no paravertebral muscle spasms.  On neurological 
examination, knee jerks and ankle jerks were active and equal 
bilaterally.  Diagnosis was degenerative arthritis 
lumbosacral spine with minimal reversal spondylolisthesis of 
L5 on L4 vertebra.  

In accordance with the rating schedule, the RO evaluated the 
veteran's low back disability pursuant to Diagnostic Code 
5295 (lumbosacral strain).  Prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warranted a 10 percent evaluation; lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position warranted 
a 20 percent evaluation; and severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

On review, the Board finds that an evaluation in excess of 10 
percent under Diagnostic Code 5295 is not warranted.  VA 
examinations in July 1996 and June 1998 were negative for any 
evidence of muscle spasm and forward flexion was reported as 
to 90 degrees.  There was some evidence of decreased flexion 
to the right and left in June 1998; however, there was no 
evidence of list or tilt.  

Other codes that are potentially for application include 
Diagnostic Codes 5003, 5285, 5286, 5289, 5292, and 5293.  
There is no evidence of vertebral fracture or ankylosis of 
the lumbar spine and therefore, Diagnostic Codes 5285, 5286, 
and 5289 are not for application.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (DC 5200, etc.)  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  

There is evidence of degenerative arthritis of the lumbar 
spine.  Prior to September 26, 2003, limitation of motion of 
the lumbar spine was evaluated as slight (10 percent), 
moderate (20 percent) or severe (40 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  The words "slight," 
"moderate" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2004).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

Range of motion findings reported on the July 1996 VA 
examination indicated no more than slight limitation of 
motion, and the Board finds that an evaluation in excess of 
10 percent is not warranted.  On VA examination dated June 
19, 1998, the veteran's flexion was to 90 degrees, but 
hyperextension was limited to 10 degrees and lateral flexion 
was limited to 15 degrees.  Resolving any reasonable doubt in 
the veteran's favor, the Board concludes that these findings 
more nearly approximate moderate limitation of motion of the 
lumbar spine and a 20 percent evaluation is warranted.  In 
terms of functional limitations, the veteran complains of 
pain and indicated he had weakness, stiffness, fatigability 
and lack of endurance.  Objective findings, however, appear 
minimal.  The veteran rose on his heels and toes slowly but 
walked without list, tilt, or limp.  There was no pain to 
percussion of the spine and no spasms.  Thus, the Board does 
not find adequate pathology to support an evaluation in 
excess of 20 percent.  See DeLuca, supra.  

An evaluation greater than 20 percent is also not warranted 
under Diagnostic Code 5295.  The Board notes there is 
evidence of degenerative changes and some limitation of 
lateral motion.  However, flexion was to 90 degrees and the 
Board concludes that symptoms do not more nearly approximate 
severe lumbosacral strain.  

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) that was postoperative, cured, warranted a 
noncompensable evaluation; IDS that was mild warranted a 10 
percent evaluation; IDS that was moderate with recurring 
attacks warranted a 20 percent evaluation; IDS that was 
severe, with recurring attacks with intermittent relief 
warranted a 40 percent evaluation; and IDS that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief warranted a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

The veteran complains of pain radiating down his legs and the 
record contains CT findings of disc bulging.  
Notwithstanding, on review of the record the Board is unable 
to identify objective evidence of neurological impairment due 
to the veteran's low back disability.  Knee and ankle jerks 
were equal and reactive and there is no evidence of muscle 
spasm.  Thus, the Board concludes that Diagnostic Code 5293 
is not for application.  

The Board acknowledges that the rating criteria pertaining to 
the evaluation of IDS were amended effective September 23, 
2002.  As discussed, the Board does not find this code for 
application.  Even assuming it was applicable, a combined 
evaluation greater than that currently assigned would not be 
available as there are no neurological findings associated 
with the veteran's low back disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine applies to Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating IDS Based on Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar 
spine........................................................
...................40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...............................................................
.10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  

The veteran underwent a VA examination in August 2004.  He 
reported chronic stabbing pain from his neck to his buttocks.  
He uses over-the-counter analgesics, and non-steroidal anti-
inflammatory drugs (NSAIDs) as needed without much relief.  
The veteran walks with the use of a straight cane and can 
walk approximately 5-6 blocks.  He does not use a brace and 
is independent in the activities of daily living.  

On examination of the thoracolumbar spine, range of motion 
was as follows: forward flexion to 30 degrees, painful at the 
end; extension to 15 degrees, painful over 10 degrees; right 
and left lateral flexion to 30 degrees, slightly painful at 
the end; and left and right lateral rotation to 30 degrees, 
slightly painful at the end.  The examiner indicated that 
pain increased with repetitive movements and that pain and 
lack of endurance both equally apply.  Postural abnormalities 
were described as somewhat stiff posture with straightening 
of the lumbar lordosis.  Neurological examination revealed 
decreased sensation of gloves/stockings distribution, but it 
was noted that the veteran was a diabetic.  Motor examination 
was 5/5 throughout, reflexes were symmetrical, and Lasegue's 
was negative.  The veteran does not have incapacitating 
episodes due to IDS.  X-rays revealed degenerative disc 
disease at L4-5 level with grade one spondylolisthesis, 
within normal limits otherwise.  Diagnosis was (1) 
degenerative disc disease of the lumbar spine bilaterally 
with (2) grade I spondylolisthesis at L4-5 level.  

As indicated, the RO granted an increased evaluation for the 
veteran's low back disability to 40 percent effective 
September 26, 2003 based on forward flexion of the 
thoracolumbar spine to 30 degrees or less.  On review, the 
Board finds that an evaluation greater than 40 percent is not 
available under the General Rating Formula as there is no 
evidence of unfavorable ankylosis of the entire spine.  The 
Board acknowledges that there is some sensory loss, however, 
this appears to be related to the veteran's diabetes and not 
his low back disability.  As such, a separate evaluation for 
neurologic abnormalities is not warranted.  There is also no 
evidence of incapacitating episodes due to IDS.

The Board has also considered whether an evaluation greater 
than 40 percent would be available under the former rating 
criteria.  The veteran is already receiving the maximum 
schedular evaluation available under Diagnostic Codes 5292 
and 5295 in effect prior to September 26, 2003.  Further, 
there is no evidence of pronounced IDS.  Thus, an increased 
evaluation would not be warranted.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
low back disability and there is no indication that this 
disability has a marked interference with employment beyond 
that contemplated in the schedular standards.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).






ORDER

For the period prior to June 19, 1998, an evaluation greater 
than 10 percent for service-connected low back disability is 
denied.  

For the period from June 19, 1998 to September 25, 2003, a 20 
percent evaluation, and no more, for service-connected low 
back disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

For the period beginning September 26, 2003, an evaluation 
greater than 40 percent for service-connected low back 
disability is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


